Citation Nr: 0740744	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder 
as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to May 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the veteran's claim for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

All development required on an asbestos-related claim has not 
been completed.  See VA Adjudication Procedure Manual, M21-1 
(M21-1), Part III, par. 5.13(b), M21-1, Part VI, par. 
7.21(d)(1).  Although a letter sent to the veteran in April 
2004 instructed the veteran to send medical evidence showing 
he had a disease caused by asbestos, the veteran was never 
sent an Asbestos Questionnaire and was never asked about any 
pre- or post- service asbestos exposure.  Despite his 
statement on his Form 9 that he was not exposed to asbestos 
before or after service, an Asbestos Questionnaire still must 
be provided to the veteran as he may not be aware of the 
different ways in which asbestos exposure can occur.  He 
should be asked to list his pre- and post- service 
occupations.  Also, it does not appear that the RO has made a 
determination as to whether the veteran was exposed to 
asbestos in service, as required by M21-1, Parts III and IV, 
supra.  The veteran stated that his in-service duties in the 
boiler room exposed him to asbestos.

Private medical records and computed tomography (CT scan) 
reports show that the veteran has been diagnosed with 
asbestosis, or that bilateral calcified pleural plaques 
consistent with exposure to asbestos, and the presence of 
pleural disease and interstitial lung disease is consistent 
with asbestosis.  See 10/04 private CT scan report.  In a 
private opinion dated in November 2004, W.I. Mariencheck, MD, 
opined that asbestosis was one of three recognizable reasons 
for the veteran's respiratory problems.  However, the April 
and June 2005 VA examiner declined to assign a diagnosis of 
asbestosis, saying there were no pulmonary function findings 
or CT scan reports that would support a diagnosis of 
pulmonary disease due to exposure.  The examiner did not 
discuss the medical evidence that is favorable to the 
veteran's claim.  A new examination is needed.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the 
claim).

The veteran was treated by Dr. Mariencheck and a letter from 
Dr. Mariencheck indicates that he saw the veteran for follow-
up visits, apparently after the November 2004 opinion.  These 
records have not been obtained.

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must be provided 
to the veteran, including a description 
of the provisions of the VCAA, notice 
of the evidence required to 
substantiate the claim, and notice of 
the veteran's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).



The notice should include an 
explanation as to the information or 
evidence needed to determine a 
disability rating and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The notice should also include an 
Asbestos Questionnaire.  Ask the 
veteran to list all pre- and post- 
service occupations and to describe his 
duties in service.

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.

3.  The veteran's treatment records 
from Dr. Mariencheck should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to obtain them 
should be associated with the claims 
file.

4.  Once the above development is 
complete, the AMC must determine 
whether military records, including 
personnel which disclose the name of 
the vessel on which the veteran served, 
demonstrate evidence of asbestos 
exposure in service.  Any in-service 
asbestos exposure should be summarized 
and the summary associated with the 
claims file.  If the service department 
or VA determines that there was no 
asbestos exposure for crewmembers with 
the type of military occupational 
specialty the veteran performed on 
board the USS UHLMANN, the reasons for 
that determination should be explained.

5.  Once an asbestos exposure 
determination has been made, the entire 
claims file must be made available to a 
VA examiner.  Pertinent documents 
should be reviewed, particularly the 
summary of in-service exposure, the CT 
scan reports of October 2004 and May 
2004, the October 2004 and November 
2004 reports of Dr. Mariencheck, and 
the May 2004 opinion of Dr. Woodall.  
This evidence should be discussed in 
the examiner's opinion.  The examiner 
should conduct a complete history and 
physical and assign all relevant 
diagnoses, including asbestosis.

The examiner should state whether any 
current respiratory or pulmonary 
problems are at least as likely as not 
due to in-service asbestos exposure.  
If the examiner determines the 
veteran's current problems are due to 
multiple factors, he or she should 
state whether asbestos exposure is at 
least one of the factors, even if it is 
not the major one, and should state the 
extent of the contribution of asbestos 
exposure residuals, if present, to the 
current severity of the veteran's 
respiratory disorders or the severity 
of such disorder(s).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


